Smith v Travelers Cas. & Sur. Co. (2017 NY Slip Op 04710)





Smith v Travelers Cas. & Sur. Co.


2017 NY Slip Op 04710


Decided on June 9, 2017


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 9, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: PERADOTTO, J.P., CARNI, LINDLEY, TROUTMAN, AND SCUDDER, JJ.


789 CA 16-02061

[*1]KRISTEN SMITH, NOW KNOWN AS KRISTEN BURGEOIS, PLAINTIFF-APPELLANT,
vTRAVELERS CASUALTY AND SURETY COMPANY, DEFENDANT-RESPONDENT, ET AL., DEFENDANT. (APPEAL NO. 2.) 


MICHELE E. DETRAGLIA, UTICA, FOR PLAINTIFF-APPELLANT. 
RUPP BAASE PFALZGRAF CUNNINGHAM LLC, BUFFALO (ANTHONY G. MARECKI OF COUNSEL), FOR DEFENDANT-RESPONDENT. 

	Appeal from an order of the Supreme Court, Oneida County (Erin P. Gall, J.), entered June 22, 2016. The order denied the motion of plaintiff for leave to renew or reargue. 
It is hereby ORDERED that said appeal from the order insofar as it denied leave to reargue is unanimously dismissed (see Empire Ins. Co. v Food City , 167 AD2d 983, 984) and the order is affirmed without costs for reasons stated at Supreme Court.
Entered: June 9, 2017
Frances E. Cafarell
Clerk of the Court